Exhibit 10.1


FRONT YARD RESIDENTIAL CORPORATION
5100 Tamarind Reef
Christiansted, United States Virgin Islands 00820


May 21, 2019


Snow Park Capital Partners, LP
515 Madison Avenue, 20th Floor
New York, New York 10022


Dear Sirs:
This letter agreement (this “Agreement”) constitutes the entire agreement
between Front Yard Residential Corporation, a Maryland corporation (the
“Company”), and Snow Park Capital Partners, LP, a Delaware limited partnership
(together with its Affiliates, “Snow Park”), with respect to the matters set
forth below. Capitalized terms used herein and not otherwise defined have the
meanings ascribed to them in Paragraph 10 below.
1.Effective as of the date hereof, Snow Park (a) hereby irrevocably withdraws
and rescinds its letter dated December 20, 2018, as supplemented (the
“Nomination Letter”), providing notice to the Company and the holders of the
Company’s common stock, $0.01 par value per share (“Common Stock”) of its
intention to nominate certain individuals for election as directors of the
Company at the Company’s 2019 Annual Meeting of Stockholders (the “2019 Annual
Meeting”) and (b) shall immediately cease all efforts, direct or indirect, in
furtherance of its nomination of individuals for election as director at the
2019 Annual Meeting and any related solicitation in connection therewith,
including any negative solicitation efforts relating to the 2019 Annual Meeting,
and terminate its solicitation website, https://www.renewresi.com.


2.The Company and Snow Park agree as follows:


(a)Immediately following the 2019 Annual Meeting, David B. Reiner will resign
from the Company’s Board of Directors (the “Board”).


(b)The Company shall take all action necessary (i) to increase the size of the
Board to eight (8) directors promptly following the 2019 Annual Meeting (but in
no event later than the date of the 2019 Annual Meeting), and (ii) subject to a
standard director background check, to appoint Leland Abrams and Lazar Nikolic
(each an “Appointed Director” and, collectively, the “Appointed Directors”) to
serve as directors of the Company, effective immediately, until the date that
their successors are duly elected and qualified. If the Company further
increases the size of the Board during the Restricted Period (as defined below),
the Company shall reasonably consult with Snow Park with respect to the vacancy
created thereby and consider in good faith any candidate that Snow Park may put
forth to fill such vacancy.


(c)The Company shall take all action necessary to establish a Strategic Review
Committee of the Board (the “Strategic Review Committee”) to conduct a review of
all strategic alternatives available to the Company, including the potential
sale of the Company, the potential internalization of Altisource Asset
Management Corporation (“AAMC”), as well as the potential




--------------------------------------------------------------------------------




termination of the asset management agreement with AAMC. During the Restricted
Period, the Strategic Review Committee shall consist of four (4) independent
Board members, including one (1) of the Appointed Directors. During the
Restricted Period, Snow Park shall have a one-time right to consult with and
provide feedback to the Strategic Review Committee with respect to its review of
strategic alternatives, provided that, prior to exercising such right, Snow Park
shall enter into a customary and appropriate nondisclosure agreement with the
Company. The Company intends to update stockholders with respect to the results
of the Strategic Review Committee’s review of strategic alternatives once
completed.


(d)During the Restricted Period, if any Appointed Director is unable or
unwilling to serve as a director, resigns as a director or is removed as a
director, Snow Park shall have the ability to recommend a substitute person(s)
to replace such Appointed Director in accordance with this Paragraph 1(d) (any
such replacement director shall be referred to as a “Replacement Director”).
Each candidate for Replacement Director recommended by Snow Park must (A)
qualify as “independent” pursuant to SEC rules and regulations and New York
Stock Exchange listing standards, (B) qualify to serve as a director under the
Maryland General Corporation Law, and (C) have the relevant financial and
business experience to be a director of the Company. The Nomination/Governance
Committee of the Board (the “Nominating Committee”) shall make its determination
and recommendation regarding whether such candidate so qualifies within ten (10)
business days after such candidate has submitted to the Company the Company’s
standard Director and Officer questionnaire and consented to a director
background check. In the event the Nominating Committee does not accept a
substitute person recommended by Snow Park as the Replacement Director (it being
understood that the Nominating Committee cannot unreasonably withhold its
consent), Snow Park shall have the right to recommend additional substitute
person(s) whose appointment shall be subject to the Nominating Committee
recommending such person in accordance with the procedures described above. Upon
the recommendation of a Replacement Director candidate by the Nominating
Committee, the Board shall review, approve and vote on the appointment of such
Replacement Director to the Board no later than ten (10) business days after the
Nominating Committee’s recommendation of such Replacement Director; provided,
however, that if the Board does not approve and appoint such Replacement
Director to the Board (it being understood that the Board cannot unreasonably
withhold its approval), the parties shall continue to follow the procedures of
this Paragraph 1(d) until a Replacement Director is approved and appointed to
the Board. Once appointed to the Board, any such Replacement Director shall be
deemed to be an Appointed Director for all purposes of this Agreement.


3.Snow Park hereby represents to the Company that, (i) as of the date of this
Agreement, Snow Park and each of its Affiliates beneficially owns the number of
shares of Voting Securities set forth opposite such entity’s name on Schedule 1
hereto, and (ii) except as set forth in the Nomination Letter or otherwise
disclosed to the Company, as of the date of this Agreement, neither Snow Park
nor any of its Affiliates, is a party to any swap or other derivative agreements
of any nature with respect to the Voting Securities. Snow Park further
represents and warrants that (a) the authorized signatory of Snow Park set forth
on the signature page hereto has the power and authority to execute this
Agreement and to bind it thereto; (b) this Agreement has been duly authorized,
executed and delivered by it and is a valid and binding obligation of Snow Park,
enforceable against it in accordance with its terms; (c) Snow Park has the power
and authority to execute, deliver and perform the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby; (d) the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not


2

--------------------------------------------------------------------------------




contravene any provision of law applicable to it; (e) neither it nor any of its
Affiliates has or will during the Restricted Period have, any agreement,
arrangement or understanding, written or oral, with any member of the Board
pursuant to which such individual has been or will be compensated for his or her
service as a director on, or nominee for election to, the Board; and (f) Snow
Park has not, and will not during the Restricted Period, file any statement of
beneficial ownership on Schedule 13D pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) with respect to the Company.


4.The Company represents and warrants that (a) the Company has the corporate
power and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by the Company and is
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms; (b) this Agreement does not require the approval
of the stockholders of the Company; and (c) the execution, delivery and
performance of this Agreement does not and will not violate any law, any order
of any court or other agency of government, the Company’s Articles of
Restatement (the “Charter”) or the Company’s Amended and Restated Bylaws (the
“Bylaws”), each as may be amended from time to time, or any provision of any
agreement or other instrument to which the Company or any of its properties or
assets is bound, or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever pursuant to any such indenture, agreement or other instrument.


5.Snow Park hereby agrees to vote all Voting Securities that it beneficially
owns and is entitled to vote at the 2019 Annual Meeting in favor of (a) the
election of directors nominated by the Board and (b) otherwise in accordance
with the Board’s recommendation on all proposals properly brought before the
2019 Annual Meeting. For the avoidance of doubt, for purposes of this Paragraph
5, shares of Common Stock underlying physically-settled swap instruments held by
Snow Park or its controlling or controlled Affiliates shall not be deemed to be
“beneficially owned” by Snow Park or its controlling or controlled Affiliates,
as applicable.


6.From the date of this Agreement until the Expiration Time (such period, the
“Restricted Period”), Snow Park will not, and will cause its Affiliates and
principals, directors, general partners, officers and employees acting on its
behalf (collectively, the “Restricted Persons”) not to, directly or indirectly,
absent prior express written authorization by the Board:


(a)engage in any “solicitation” (as such term is defined under the Exchange Act)
of proxies or consents with respect to the election or removal of directors or
any other matter or proposal or become a “participant” (as such term is defined
in Instruction 3 to Item 4 of Schedule 14A promulgated under the Exchange Act)
in any such solicitation of proxies or consents;


(b)knowingly encourage, advise or influence any other Person or knowingly assist
any Person in so encouraging, advising or influencing any Person with respect to
the giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum, binding or non-binding (other than such
encouragement, advice or influence that is consistent with the Board’s
recommendation in connection with such matter);




3

--------------------------------------------------------------------------------




(c)form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act with respect to any Voting Securities, other than
solely with other Affiliates of Snow Park with respect to Voting Securities
owned by them;


(d)acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any Third Party in the acquisition of, additional Voting Securities or
assets of the Company, or rights or options to acquire additional Voting
Securities or assets of the Company, including any swap or hedging transaction
or other derivative agreements of any nature whatsoever with respect to the
Voting Securities, such that the Restricted Persons would beneficially own more
than 4.9% of the Company’s outstanding shares of Common Stock;


(e)make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, consolidation, acquisition, business combination, sale
of substantially all assets, recapitalization, restructuring, liquidation,
dissolution or extraordinary transaction involving the Company or any of its
subsidiaries or its or their securities or assets (each, an “Extraordinary
Transaction”) (it being understood that the foregoing shall not restrict Snow
Park from tendering shares, receiving payment for shares or otherwise
participating in any such transaction on the same basis as other stockholders of
the Company); or make, directly or indirectly, any proposal, either alone or in
concert with others, to the Company or the Board that would reasonably be
expected to require a public announcement regarding any of the types of matters
set forth above in this paragraph;


(f)enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates of Snow Park, with respect to Voting
Securities now or hereafter owned by them and other than granting proxies in
solicitations approved by the Board or in connection with an Extraordinary
Transaction;


(g)(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as set forth
herein, (ii) seek, alone or in concert with others, the removal of any member of
the Board, except as set forth herein, or (iii) conduct a referendum of
stockholders;


(h)make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);


(i)make any request for stock list materials or other books and records of the
Company under Maryland law;


(j)except as set forth herein, publicly make any proposal to the Company or its
management or Board with respect to, or issue any press releases or make any
statements which could reasonably be expected to become public with respect to:
(i) any change in the number or term of directors or the filling of any
vacancies on the Board, (ii) any material change in the capitalization or
dividend policy of the Company, (iii) any other change in the Company’s
management, business or corporate structure, (iv) any waiver, amendment or
modification to the Charter or Bylaws, or other


4

--------------------------------------------------------------------------------




actions which may impede the acquisition of control of the Company by any person
in any way whatsoever, (v) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange, (vi) any Extraordinary Transaction involving the Company or to which
it is a party, or (vii) causing a class of equity securities of the Company to
become eligible for termination of registration pursuant to Section 12(g)(4) of
the Exchange Act;


(k)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement,
(ii) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against a Restricted Person, (iii) bringing bona fide
commercial disputes that do not relate to the subject matter of this Agreement
or the topics covered in the correspondence between the Company and the
Restricted Persons prior to the date hereof, or (iv) exercising statutory
appraisal rights; provided, further, that the foregoing shall also not prevent
the Restricted Persons from responding to or complying with a validly issued
legal process;


(l)enter into any negotiations, agreements or understandings with any Third
Party to take any action that Snow Park is prohibited from taking pursuant to
this paragraph; or


(m)make any request or submit any proposal to amend or waive the terms of this
Agreement, in each case which would reasonably be expected to result in a public
announcement of such request or proposal.


The foregoing provisions of this Paragraph 6 shall not be deemed to prohibit
Snow Park or its directors, officers, employees, agents or representatives
(acting in such capacity) from communicating privately with the Company’s
directors, executive officers or advisors regarding matters that would otherwise
be prohibited by this Paragraph 6 so long as such communications are not
intended to, and could not reasonably be expected to, require any public
disclosure of such communications. For the avoidance of doubt, nothing in this
Paragraph 6 or elsewhere in this Agreement shall be deemed to limit the exercise
in good faith by an Appointed Director of his fiduciary duties solely in his
capacity as a director of the Company.
7.Promptly following the execution of this Agreement, (i) Snow Park shall file a
Form DFAN14A (the “DFAN”) in the form attached hereto as Exhibit A and (ii) the
Company shall issue a mutually agreeable press release (the “Press Release”) in
the form attached hereto as Exhibit B. Other than the filing of the DFAN and the
issuance of the Press Release, until the Expiration Time or except as otherwise
required by law or the rules of any stock exchange, neither the Company nor Snow
Park shall issue any press release or make any public announcement regarding
this Agreement without the prior written consent of the other party, except that
the Company may also file with the SEC a Current Report on Form 8-K that may
include this Agreement and the Press Release, in which case the Company shall
provide Snow Park with a reasonable opportunity to review and comment on the
Company’s Form 8-K prior to its filing with the SEC and will consider in good
faith any comments received from Snow Park.




5

--------------------------------------------------------------------------------




8.Until the Expiration Time, the Company and Snow Park shall each refrain from
making, and shall cause their respective Affiliates and its and their respective
principals, directors, members, general partners, officers and employees not to
make or cause to be made, any statement or announcement, including in any
document or report filed with or furnished to the SEC or through the press,
media, analysts or other Persons that constitutes an ad hominem attack on, or
otherwise disparages, defames, slanders, impugns or is reasonably likely to
damage the reputation of (or distributing, disseminating or republishing any
such statements or announcements made by Third Parties) (a) in the case of Snow
Park: the Company or any of its Affiliates, subsidiaries or advisors, or any of
its or their respective current or former officers, directors or employees
(including, without limitation, any statements or announcements regarding the
Company’s strategy, operations, transactions or proposed transactions,
performance, products or services), and (b) in the case of the Company: Snow
Park and Snow Park’s advisors, their respective principals, directors, members,
general partners, officers, or employees or any Person who has served in any
such capacity with respect to Snow Park and Snow Park’s advisors. The foregoing
shall not restrict the ability of any Person to comply with any subpoena or
other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom the
information was sought.


9.The Company and Snow Park each acknowledge and agree that money damages would
not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach
hereof, the non-breaching party will be entitled to seek injunctive and other
equitable relief, without proof of actual damages, that the breaching party will
not plead in defense thereto that there would be an adequate remedy at law, and
that the breaching party agrees to waive any applicable right or requirement
that a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.


10.As used in this Agreement, the term (a) “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated under the Exchange Act and shall include
Persons who become Affiliates of any Person subsequent to the date of this
Agreement; provided, that “Affiliates” of a Person shall not include any entity,
solely by reason of the fact that one or more of such Person’s employees or
principals serves as a member of its board of directors or similar governing
body, unless such Person otherwise controls such entity (as the term “control”
is defined in Rule 12b-2 promulgated by the SEC under the Exchange Act);
(b) “beneficially own”, “beneficially owned” and “beneficial ownership” shall
have the meaning set forth in Rules 13d-3 and 13d-5(b)(l) promulgated under the
Exchange Act; (c) “business day” shall mean any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed;
(d) “Expiration Time” means the close of business on the date that is thirty
(30) days prior to the deadline, established pursuant to the Bylaws, for the
submission of stockholder nominations of directors for the Company’s 2020 Annual
Meeting of Stockholders; (e) “Person” shall be interpreted broadly to include,
among others, any individual, general or limited partnership, corporation,
limited liability or unlimited liability company, joint venture, estate, trust,
group, association or other entity of any kind or structure; (f) “SEC” means the
U.S. Securities and Exchange Commission; (g) “Third Party” means any Person that
is not a party to this Agreement or an Affiliate thereof, a member of the Board,
a director or officer of the Company, or legal counsel to any party to this
Agreement; and (h) “Voting Securities” shall mean the shares of Common Stock of
the Company and any other securities of the Company entitled to vote in the
election of directors, or securities


6

--------------------------------------------------------------------------------




convertible into, or exercisable or exchangeable for, such shares or other
securities, whether or not subject to the passage of time or other
contingencies.


11.The Company shall reimburse Snow Park for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) actually incurred in
connection with Snow Park’s involvement at the Company prior to the execution of
this Agreement, including, but not limited to Snow Park’s diligence and analysis
with respect to the Company, matters related to the 2019 Annual Meeting and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $850,000 in the aggregate.


12.This Agreement may be executed by the parties hereto in separate counterparts
(including by fax and .pdf), each of which when so executed shall be an
original, but all such counterparts shall together constitute one and the same
instrument.


13.This Agreement shall be governed by and construed in accordance with the laws
of the State of Maryland, without regard to its conflict of laws principles.


14.All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:


If to the Company to:


Front Yard Residential Corporation
5100 Tamarind Reef
Christiansted, United States Virgin Islands 00820
Attn: Michael Lubin
Email: Michael.Lubin@altisourceAMC.com


with a copy (which shall not constitute notice) to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attn: Michael J. Aiello
Sachin Kohli
Email: michael.aiello@weil.com
sachin.kohli@weil.com


If to Snow Park:
Snow Park Capital Partners, LP
515 Madison Avenue, 20th Floor
New York, New York 10022
Attn: Jeffrey Pierce
Email jpierce@snowparkcap.com


7

--------------------------------------------------------------------------------






with a copy (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attn: Steve Wolosky
Ryan Nebel
Email: swolosky@olshanlaw.com
rnebel@olshanlaw.com


At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.
15.This Agreement constitutes the only agreement between Snow Park and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall be binding upon and inure to the benefit of the
parties hereto. This Agreement is personal to the parties hereto and no party
hereto may assign or otherwise transfer (including by operation of law) either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written consent of the other party hereto. Any purported transfer
without such consent shall be void. No amendment, modification, supplement or
waiver of any provision of this Agreement shall be effective unless it is in
writing and signed by the party hereto affected thereby, and then only in the
specific instance and for the specific purpose stated therein. Any waiver by any
party hereto of a breach of any provision of this Agreement shall not operate as
or be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Agreement. The failure of a party hereto
to insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.


16.Each party acknowledges that it has received adequate information to enter
into this Agreement, that is has not relied on any promise, representation or
warranty, express or implied not contained in this Agreement and that it has
been represented by counsel in connection with this Agreement. Accordingly, any
rule of law or any legal decision that would provide any party with a defense to
the enforcement of the terms of this Agreement against such party shall have no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the parties.


17.This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other Persons.


18.Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining provisions of this Agreement or affecting the validity or
enforceability of any provisions of this Agreement in any other jurisdiction. In
addition, the parties agree to use their reasonable commercial efforts to agree
upon and substitute a valid and enforceable


8

--------------------------------------------------------------------------------




term, provision, covenant or restriction for any such term, provision, covenant
or restriction that is held invalid, void or unenforceable by a court of
competent jurisdiction.
[The remainder of this page is intentionally left blank.]




9

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please countersign in the space
provided below.




 
Very truly yours,
 
 
 
 
 
FRONT YARD RESIDENTIAL CORPORATION
 
 
 
By:
  /s/ George G. Ellison
 
 
Name:
George G. Ellison
 
 
Title:
Chief Executive Officer





The foregoing is hereby accepted and agreed:


SNOW PARK CAPITAL PARTNERS, LP
 
 
 
By:
  /s/ Jeffrey Pierce
 
 
Name:
Jeffrey Pierce
 
 
Title:
Authorized Signatory
 





10

--------------------------------------------------------------------------------






Schedule 1


Stock Ownership




Name
 
Beneficial Ownership
Snow Park Capital Partners Master Fund, LP
 
606,622
Snow Park Capital Partners GP, LLC
 
606,622
Snow Park Capital Partners, LP
 
606,622
Snow Park Capital Management, LLC
 
606,622
Jeffrey Pierce
 
606,622
Total
 
606,622





















11

--------------------------------------------------------------------------------





Exhibit A


DFAN


Snow Park Capital Partners, LP, together with the other participants named
herein (collectively, “Snow Park”), has made a definitive filing with the
Securities and Exchange Commission of a proxy statement and accompanying BLUE
proxy card to be used to solicit votes for the election of Snow Park’s slate of
highly qualified director nominees to the Board of Directors of Front Yard
Residential Corporation, a Maryland corporation (the “Company”), at the
Company’s upcoming 2019 annual meeting of stockholders, or any other meeting of
stockholders held in lieu thereof, and any adjournments, postponements,
reschedulings or continuations thereof (the “Annual Meeting”).
On May 21, 2019, in connection with the entry into a settlement agreement with
the Company, Snow Park withdrew its slate of nominees for election to the Board
of Directors of the Company at the Annual Meeting. Snow Park will not vote any
proxies received from stockholders of the Company at the Annual Meeting.


12

--------------------------------------------------------------------------------





Exhibit B


Press Release


FRONT YARD RESIDENTIAL ANNOUNCES BOARD REFRESHMENT AND A REVIEW OF STRATEGIC
ALTERNATIVES


Forms Board Committee of Independent Directors to Explore Strategic Alternatives
and Retains Independent Financial Advisor to Support Process


Agrees to Appoint Leland Abrams and Lazar Nikolic, Who Possess Strong
Single-Family Market Experience and REIT Expertise, as Independent Directors
Immediately Following 2019 Annual Meeting


CHRISTIANSTED, U.S. Virgin Islands - May 21, 2019 - Front Yard Residential
Corporation (“Front Yard” or the “Company”) (NYSE: RESI) today announced several
new strategic initiatives that it believes will position Front Yard for ongoing
success and support its efforts to maximize value for all stockholders. In
conjunction with these new initiatives, Front Yard announced it has reached an
agreement with Snow Park Capital Partners and certain of its affiliates
(collectively “Snow Park”) with respect to its director nominees and certain
other matters.


Board Refreshment


Front Yard has agreed to appoint two new independent directors, Leland Abrams
and Lazar Nikolic, to the Company's Board of Directors (the “Board”) immediately
following the Company’s Annual Meeting of Stockholders on May 23, 2019 (the
“Annual Meeting”). Concurrently, David B. Reiner will be retiring from the
Board. With these changes, Front Yard’s Board will increase from seven to eight
directors, seven of whom are independent. Snow Park has agreed to vote for Front
Yard’s entire slate of director nominees at the Company’s upcoming annual
meeting and to withdraw its proxy contest.


Formation of Board Committee to Explore Strategic Alternatives


Front Yard has been executing on a strategy to unlock what we believe is
imbedded value in our assets and platform. Despite these efforts, Front Yard
does not believe its current share price accurately reflects the value of the
company. To maximize value for shareholders, Front Yard also announced that the
Board will form a committee, comprised of independent directors, including one
of Mr. Abrams or Mr. Nikolic (the “Committee”), to explore strategic
alternatives. The Committee intends to review strategic alternatives available
to Front Yard, including, without limitation, the potential internalization of
the asset management function, the potential termination of the asset management
agreement with Altisource Asset Management Corporation and the potential sale of
the Company. Deutsche Bank Securities Inc. has been retained as an independent
financial advisor to assist in the exploration of a full range of strategic
alternatives. Front Yard intends to update its stockholders on further
developments after the Committee concludes its review of strategic alternatives,
or it has otherwise determined that disclosure is appropriate.


Agreement with Snow Park


As described in more detail in Front Yard’s Current Report on Form 8-K to be
filed today with the Securities and Exchange Commission, Front Yard entered into
an agreement with Snow Park that provides for the appointment of Messrs. Abrams
and Nikolic to the Front Yard Board, Snow Park’s withdrawal from the proxy
contest and Snow Park’s agreement to customary standstill provisions, among
other items.




13

--------------------------------------------------------------------------------





George Ellison, Front Yard’s Chief Executive Officer, stated: “These initiatives
are the result of constructive dialogue between the Company and its
stockholders. We welcome Leland and Lazar to the Board and look forward to
working with them to achieve our goals. Our new directors bring additional
experience, independence and fresh perspectives, which we expect will help Front
Yard deliver superior stockholder returns.”


Rochelle Dobbs, Chair of Front Yard’s Board said, “The Front Yard Board is
focused on continuing to execute on our strategy, reviewing all strategic
alternatives and driving stockholder value. We are pleased to add Leland and
Lazar to our other experienced and highly qualified nominees. We will work
together to drive sustainable growth and enhance value for all Front Yard
stockholders. Additionally, we thank David for his outstanding service and
significant contributions to the Company and wish him well in his future
endeavors.”


Jeffrey Pierce, Managing Partner of Snow Park, added: “Our recent discussions
with the Board have been positive and productive. Snow Park is pleased that
Leland and Lazar will be able to add their strong single-family market
experience and valuable REIT insights to the Front Yard Board. As the Board
carries out its assessment of strategic alternatives, we believe the addition of
new directors and fresh perspectives will enhance efforts to maximize
stockholder value.”


Director Biographies


Leland Abrams


Leland Abrams, age 36, has served as a Fund Manager at Wynkoop, LLC (“Wynkoop”),
an investment fund manager, since September 2016. Mr. Abrams has played an
active role in supporting his firm’s efforts in the single-family residential
market, including with respect to portfolio management and transactions. Prior
to joining Wynkoop, Mr. Abrams was a RMBS Sector Manager for Candlewood
Investment Group, LP, an alternative asset management firm focused primarily on
credit opportunities where he was responsible for overseeing approximately half
of its structured credit investments, from November 2010 until April 2016. From
2008 until 2010, Mr. Abrams was a structured mortgage and esoteric ABS trader
and credit analyst at United Capital Markets, Inc., a secondary market maker
concentrating on asset backed and mortgage backed securities. Mr. Abrams’ RMBS
experience afforded him the opportunity to develop unique insight into the
fundamentals and operating realities of the single-family market. Prior to that,
Mr. Abrams was a credit analyst and trader on the proprietary credit trading
desk at Dresdner Bank, A.G., a mid-size investment banking firm offering
brokerage services and investment products, from 2005 until 2008. Mr. Abrams
holds a B.A. in Economics from Bucknell University.


Lazar Nikolic


Lazar Nikolic, age 39, is the founder and has served as managing member of both
JPL Advisors LLC and JPL Management Services LLC, which are providers of
investment management services to private funds, since January 2016. He also
previously founded and ran MVC Real Estate, a single-family residential market
investment vehicle that acquired and managed rentals in one the country’s
largest home markets, from 2013 to 2019. Mr. Nikolic’s current responsibilities
at JPL include portfolio management, investment analysis and risk management,
and he currently focuses on RMBS, structured credit, m-REITs, e-REITs,
closed-end funds, specialty finance companies and special situations. From
September 2009 until December 2015, Mr. Nikolic was a portfolio manager at Adler
& Co., a family office. Prior to that, Mr. Nikolic was a hedge fund analyst at
Alpha Beta Capital Management LLC, an investment advisor, from 2007 until 2009.
Previously, Mr. Nikolic served as a software engineer at Bloomberg L.P., a
privately held financial, software, data and media company, from 2003 until
2007. Mr. Nikolic holds an M.S. in Math-Finance from New York University’s
Courant Institute as well as a B.S. in both Mathematics and Computer Science
from Lafayette College.




14

--------------------------------------------------------------------------------





About Front Yard


Front Yard is an industry leader in providing quality, affordable rental homes
to America’s families. Our homes offer exceptional value in a variety of
suburban communities that have easy accessibility to metropolitan areas. Front
Yard's tenants enjoy the space and comfort that is unique to single-family
housing, at reasonable prices. Our mission is to provide our tenants with houses
they are proud to call home. Additional information is available at
www.frontyardresidential.com.


About Snow Park


Snow Park Capital Partners, LP is a privately-held investment manager that
specializes in investing in publicly-traded real estate securities across the
capital structure. Based in New York City and founded by Jeffrey Pierce, the
firm focuses on producing strong risk-adjusted returns for a diverse investor
base of public institutions, private entities and qualified individual clients.


Forward-Looking Statements


The information in this press release contains forward-looking statements within
the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended, regarding
management’s beliefs, estimates, projections, anticipations and assumptions with
respect to, among other things, the Company’s financial results, future
operations, business plans and investment strategies, industry and market
conditions and the future composition of the Company’s Board. These statements
may be identified by words such as “anticipate,” “intend,” “expect,” “may,”
“could,” “should,” “would,” “plan,” “estimate,” “target,” “seek,” “believe” and
other expressions or words of similar meaning. We caution that forward-looking
statements are qualified by the existence of certain risks and uncertainties
that could cause actual results and events to differ materially from what is
contemplated by the forward-looking statements. Factors that could cause our
actual results to differ materially from these forward-looking statements may
include, without limitation, our ability to implement our business strategy; our
ability to make distributions to stockholders; our ability to acquire SFR assets
for our portfolio, including difficulties in identifying assets to acquire; the
impact of changes to the supply of, value of and the returns on SFR assets; our
ability to successfully integrate newly acquired properties into our portfolio
of SFR properties; our ability to successfully operate our internal property
manager and perform property management services for our SFR assets at the
standard and/or the cost that we anticipate; our ability to transition property
management for the SFR properties currently managed by third party property
managers to our internal property management platform; our ability to predict
our costs; our ability to effectively compete with our competitors; our ability
to apply the proceeds from financing activities or non-rental real estate owned
asset sales to target SFR assets in a timely manner; our ability to sell
non-rental real estate owned properties on favorable terms and on a timely basis
or at all; the failure to identify unforeseen expenses or material liabilities
associated with asset acquisitions through the due diligence process prior to
such acquisitions; changes in the market value of our SFR properties and real
estate owned; changes in interest rates; our ability to obtain and access
financing arrangements on favorable terms or at all; our ability to maintain
adequate liquidity; our ability to retain our engagement of Altisource Asset
Management Corporation; the failure of our third party vendors to effectively
perform their obligations under their respective agreements with us; our failure
to maintain our qualification as a REIT; our failure to maintain our exemption
from registration under the Investment Company Act; the impact of adverse real
estate, mortgage or housing markets; the impact of adverse legislative,
regulatory or tax changes; and other risks and uncertainties detailed in the
“Risk Factors” and other sections described from time to time in our current and
future filings with the Securities and Exchange Commission. In addition,
financial risks such as liquidity, interest rate and credit risks could
influence future results. The foregoing list of factors should not be construed
as exhaustive.




15

--------------------------------------------------------------------------------





The statements made in this press release are current as of the date of this
press release only. The Company undertakes no obligation to publicly update or
revise any forward-looking statements or any other information contained herein,
whether as a result of new information, future events or otherwise, except as
required by law.


CONTACTS


Investors:
Robin N. Lowe
Chief Financial Officer
(345) 815-9919
Robin.Lowe@AltisourceAMC.com


Media (for Front Yard):
Jonathan Gasthalter/Nathaniel Garnick
Gasthalter & Co.
(212) 257-4170
FrontYard@gasthalter.com


Media (for Snow Park):
Profile
Greg Marose/Charlotte Kiaie
(347) 343-2999
snowpark@profileadvisors.com










16